{¶ 1} This cause came on for further consideration upon the filing of an application for reinstatement by respondent, Philip Brian Willette, Attorney Registration No. 0019940, last known business address in Pickerington, Ohio.
{¶ 2} The court coming now to consider its order of March 20, 2008, wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a period of one year with six months stayed, finds that respondent has substantially complied with that order and with the provisions of Gov.Bar R. V(10)(A). Therefore,
{¶ 3} It is ordered by this court that respondent is reinstated to the practice of law in the state of Ohio.
{¶ 4} It is further ordered that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the costs of publication.
{¶ 5} For earlier case, see Columbus Bar Assn. v. Willette, 117 Ohio St.3d 433, 2008-Ohio-1198, 884 N.E.2d 581.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.